TTaurts, <7.,
delivered tbe following dissenting opinion :
I do not concur with tbe majority of tbe court in tbe opinion that tbe value of depreciated bank paper, left on special deposit with a banker, may be recovered of him im, cm action for money had cmd recevoed Toy the depositor as money.
On tbe contrary, I hold, first, that under tbe count for money bad and received, nothing but wbat tbe law regards as money can be recovered.
Second. That the word money means gold and silver, or tbe lawful circulating medium of tbe country, known, approved, and used in tbe market as cash. . Coke Lett., page 207 (a); 1 Johns. Ob. R. 235, Mam/n v. Jfann’s Exrs.
Third. That bank notes in legal contemplation are regarded as money so long, only, as they re]3resent gold and silver. But when they cease to be tbe representative of gold and silver, and only pass from band to band, at a fluctuating depreciated rate, they are no longer regarded in law as money, but as a commodity, or property fluctuating in price, and not therefore possessing tbe quality of money as-a standard of value.
Fourth. That uncurrent bank notes, received by a banker on special deposit as such, and not on general deposit as money, cannot be recovered as money in an action for money bad and received by tbe depositor against tbe banker.
*565Fifth. That such uncurrent or depreciated bant paper constitutes a commodity when it possesses a market value, which is the subject of sale or exchange, and its value may be recovered, like other property, when wrongfully taken or withheld from the rightful owner; but is neither money nor the representative of money, unless made so by agreement of the parties, either express or implied.
Sixth. That the refusal to receive uncurrent or depreciated bank notes on general deposit by a banker, is equivalent to a refusal to receive or treat them as money, which cannot be negatived by the fact, that some, or even all other persons may receive and pass them at a depreciated rate, in the absence of any other currency.
Seventh. That such special deposits cannot be construed into an agreement to receive or treat them as money, but is evidence of a contrary understanding. ■
I concur in the opinion on the other parts discussed and decided.